Exhibit 10.2

EXECUTION COPY

(Depositor to Issuer)

SALE AGREEMENT

This SALE AGREEMENT (this “Agreement”), dated as of October 15, 2018 is by and
between BRFC 2018-A LLC, a Delaware limited liability company (the “Depositor”),
and BXG Receivables Note Trust 2018-A, a statutory trust formed under the laws
of the State of Delaware (the “Issuer”), and their respective permitted
successors and assigns.

W I T N E S S E T H:

WHEREAS, on the Closing Date, (i) the Depositor intends to sell and the Issuer
intends to purchase the Initial Timeshare Loans, and (ii) the Issuer intends to
pledge the Trust Estate (including all Subsequent Timeshare Loans acquired by
the Issuer from time to time) to U.S. Bank National Association, a national
banking association, as Indenture Trustee (the “Indenture Trustee”), paying
agent and custodian, pursuant to an indenture, dated as of October 15, 2018 (the
“Indenture”), by and among the Issuer, Bluegreen Vacations Corporation
(“Bluegreen” or the “Club Originator”), a Florida corporation, in its capacity
as Servicer (the “Servicer”), Vacation Trust, Inc., a Florida corporation, as
Club Trustee (the “Club Trustee”) and the Indenture Trustee, to secure the
Issuer’s 3.77% Timeshare Loan‑Backed Notes, Series 2018-A, Class A, 3.95%
Timeshare Loan-Backed Notes, Series 2018-A, Class B and 4.44% Timeshare
Loan‑Backed Notes, Series 2018-A, Class C (collectively, the “Notes”);

WHEREAS, on each Transfer Date during the Prefunding Period (i) the Depositor
intends to sell and the Issuer intends to purchase one or more Subsequent
Timeshare Loans and (ii) by operation of the Indenture, the Issuer shall pledge
such Subsequent Timeshare Loans to the Indenture Trustee to secure the Issuer’s
Notes;

WHEREAS, the Depositor may, and in certain circumstances will be required to,
cure, repurchase or substitute and provide Qualified Substitute Timeshare Loans
for Defective Timeshare Loans previously sold to the Issuer hereunder and
pledged to the Indenture Trustee pursuant to the Indenture; and

WHEREAS, the Depositor may, at the direction of the Club Originator, be required
to exercise the Club Originator’s option to purchase or substitute Timeshare
Loans that become subject to an Upgrade or Defaulted Timeshare Loans previously
sold to the Issuer hereunder and pledged to the Indenture Trustee pursuant to
the Indenture.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1. Definitions; Interpretation.  Capitalized terms used but not defined
herein shall have the meanings specified in “Standard Definitions” attached as
Annex A to the Indenture.

SECTION 2. Acquisition of Timeshare Loans.

(a) Initial Timeshare Loans.  On the Closing Date, in return for the Timeshare
Loan Acquisition Price for each Timeshare Loan to be sold on the Closing Date,
to be paid in part in cash and in part as an increase in the value of the
Residual Interest Certificate held by the Depositor, the Depositor does hereby
transfer, assign, sell and grant to the Issuer, without recourse (except as
provided in Section 6 and Section 8 hereof), any and all of the Depositor’s
right, title and interest in and to (i) the Initial Timeshare Loans listed on
Schedule III hereto, (ii) the Receivables in respect of such Timeshare Loans due
after the related Cut-Off Date, (iii) the related Timeshare Loan Documents
(excluding any rights as



 

--------------------------------------------------------------------------------

 

developer or declarant under the Timeshare Declaration, the Timeshare Program
Consumer Documents or the Timeshare Program Governing Documents), (iv) all
Related Security in respect of each Initial Timeshare Loan, (v) the Depositor’s
rights and remedies under the Transfer Agreement and the Bluegreen Purchase
Agreement including, but not limited to, its rights with respect to the
representations and warranties of the Club Originator therein, together with all
rights of the Depositor with respect to any breach thereof including any right
to require the Club Originator to cure, repurchase or substitute any Defective
Timeshare Loans in accordance with the provisions of the Transfer Agreement and
the Bluegreen Purchase Agreement, and (vi) all income, payments, proceeds and
other benefits and rights related to any of the foregoing.  Upon such sale and
transfer, the ownership of each Initial Timeshare Loan and all collections
allocable to principal and interest thereon after the related Cut-Off Date and
all other property interests or rights conveyed pursuant to and referenced in
this Section 2(a) shall immediately vest in the Issuer, its successors and
assigns.  The Depositor shall not take any action inconsistent with such
ownership nor claim any ownership interest in any Initial Timeshare Loan for any
purpose whatsoever other than for federal and state income tax reporting and
GAAP consolidation, if applicable.  The parties to this Agreement hereby
acknowledge that the “credit risk” of the Initial Timeshare Loans conveyed
hereunder shall be borne by the Issuer and its subsequent assignees.

(b) Subsequent Timeshare Loans.  On the related Transfer Date during the
Prefunding Period, in return for an amount equal to the Timeshare Loan
Acquisition Price of each of the Subsequent Timeshare Loans to be sold on such
date, to be paid in part in cash and in part as an increase in the value of the
Residual Interest Certificate held by the Depositor, the Depositor does hereby
transfer, assign, sell and grant to the Issuer, without recourse (except as
provided in Section 6 and Section 8 hereof), any and all of the Depositor’s
right, title and interest in and to (i) the Subsequent Timeshare Loans listed on
the Schedule of Timeshare Loans attached to the related Subsequent Transfer
Notice, (ii) the Receivables in respect of the Subsequent Timeshare Loans due
after the related Cut-Off Date, (iii) the related Timeshare Loan Documents
(excluding any rights as developer or declarant under the Timeshare Declaration,
the Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents), (iv) all Related Security in respect of each Subsequent Timeshare
Loan, (v) the Depositor’s rights and remedies under the Bluegreen Purchase
Agreement including, but not limited to, its rights with respect to the
representations and warranties of the Club Originator therein, together with all
rights of the Depositor with respect to any breach thereof including any right
to require the Club Originator to cure, repurchase or substitute any Defective
Timeshare Loans in accordance with the provisions of the Bluegreen Purchase
Agreement, and (vi) all income, payments, proceeds and other benefits and rights
related to any of the foregoing (the property in Section 2(a) hereof and this
Section 2(b), being the “Assets”).  Upon such sale and transfer, the ownership
of each Subsequent Timeshare Loan and all collections allocable to principal and
interest thereon after the related Cut-Off Date and all other property interests
or rights conveyed pursuant to and referenced in this Section 2(b) shall
immediately vest in the Issuer, its successors and assigns.  The Depositor shall
not take any action inconsistent with such ownership nor claim any ownership
interest in any Subsequent Timeshare Loan for any purpose whatsoever other than
for federal and state income tax reporting and GAAP consolidation, if
applicable.  The parties to this Agreement hereby acknowledge that the “credit
risk” of the Subsequent Timeshare Loans conveyed hereunder shall be borne by the
Issuer and its subsequent assignees.

(c) Delivery of Timeshare Loan Documents.  In connection with the sale,
transfer, assignment and conveyance of any Timeshare Loan hereunder, the Issuer
hereby directs the Depositor and the Depositor hereby agrees to deliver or cause
to be delivered, on or by the Closing Date (with respect to any Initial
Timeshare Loan), at least five Business Days prior to each Transfer Date during
the Prefunding Period (with respect to any Subsequent Timeshare Loan) and on or
within five Business Days from each Transfer Date (with respect to any Qualified
Substitute Timeshare Loan), as applicable, to the Custodian all related
Timeshare Loan Files and to the Servicer all related Timeshare Loan Servicing
Files.



2

 

--------------------------------------------------------------------------------

 

(d) Collections.  The Depositor shall deposit or cause to be deposited all
collections in respect of the Initial Timeshare Loans, the Subsequent Timeshare
Loans and the Qualified Substitute Timeshare Loans (collectively, the “Timeshare
Loans”) received by the Depositor or its Affiliates after the related Cut-Off
Date in the Lockbox Account and, with respect to Credit Card Timeshare Loans,
direct each applicable credit card vendor to deposit all payments in respect of
such Credit Card Timeshare Loans into the Lockbox Account.

(e) Limitation of Liability.  None of the Issuer, the Depositor or any
subsequent assignee of the Issuer shall have any obligation or liability with
respect to any Timeshare Loan nor shall the Issuer, the Depositor or any
subsequent assignee have any liability to any Obligor in respect of any
Timeshare Loan.  No such obligation or liability is intended to be assumed by
the Issuer, the Depositor or any subsequent assignee herewith and any such
liability is hereby expressly disclaimed.

SECTION 3. Intended Characterization; Grant of Security Interest.  It is the
intention of the parties hereto that each transfer of the Timeshare Loans to be
made pursuant to the terms hereof shall constitute a sale by the Depositor to
the Issuer and not a loan secured by the Timeshare Loans.  In the event,
however, that a court of competent jurisdiction were to hold that any such
transfer constitutes a loan and not a sale, it is the intention of the parties
hereto that the Depositor shall be deemed to have granted to the Issuer as of
the date hereof a first priority perfected security interest in all of the
Depositor’s right, title and interest in, to and under the Assets and the QSTL
Assets (as hereinafter defined) specified in Section 2 hereof and Section 6(f)
hereof, respectively, and the proceeds thereof and that with respect to such
transfer, this Agreement shall constitute a security agreement under applicable
law.  In the event of the characterization of any such transfer as a loan, the
amount of interest payable or paid with respect to such loan under the terms of
this Agreement shall be limited to an amount which shall not exceed the maximum
non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”).  In the event any payment
of interest on any such loan exceeds the Highest Lawful Rate, the parties hereto
stipulate that (a) to the extent possible given the term of such loan, such
excess amount previously paid or to be paid with respect to such loan be applied
to reduce the principal balance of such loan, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the principal balance of, and the amounts collectible under, such
loan and the reformation of the provisions thereof described in the immediately
preceding clause (a) is not possible given the term of such loan, such excess
amount will be deemed to have been paid with respect to such loan as a result of
an error and upon discovery of such error or upon notice thereof by any party
hereto such amount shall be refunded by the recipient thereof.

The characterization of the Depositor as “debtor” and the Issuer as “secured
party” in any such security agreement and any related financing statements
required hereunder is solely for protective purposes and shall in no way be
construed as being contrary to the intent of the parties that this transaction
be treated as a sale to the Issuer of the Depositor’s entire right, title and
interest in and to the Assets and the QSTL Assets.

Each of the Depositor, the Club, the Club Trustee and any of their Affiliates,
hereby agrees to make the appropriate entries in its general accounting records
to indicate that the Timeshare Loans have been transferred to the Issuer,
pledged to the Indenture Trustee and constitute a part of the Issuer’s estate in
accordance with the terms of the Trust created under the Trust Agreement.



3

 

--------------------------------------------------------------------------------

 

SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans by the
Issuer.  The obligations of the Issuer to purchase any Timeshare Loans hereunder
shall be subject to the satisfaction of the following conditions: 

(a) All representations and warranties of the Depositor contained in Section 5
and in Schedule I hereof, and all information provided in the Schedule of
Timeshare Loans or as updated with respect to the related Subsequent Transfer
Notice shall be true and correct as of the Closing Date or Transfer Date, as
applicable, and the Depositor shall have delivered to the Issuer, the Indenture
Trustee and the Initial Purchasers an Officer’s Certificate to such effect.

(b) On or prior to the Closing Date or a Transfer Date (or, with respect to
Qualified Substitute Timeshare Loans, as provided for in Section 6(g) hereof),
as applicable, the Depositor shall have delivered or shall have caused the
delivery of (i) the related Timeshare Loan Files to the Custodian and the
Custodian shall have delivered a Custodian’s Certification therefor pursuant to
the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Servicer. 

(c) The Depositor shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Issuer to be
delivered by the Depositor or performed or caused to be performed all other
obligations required to be performed as of the Closing Date or the Transfer
Date, as the case may be, including all filings, recordings and/or registrations
as may be necessary in the reasonable opinion of the Issuer or the Indenture
Trustee to establish and preserve the right, title and interest of the Issuer or
the Indenture Trustee, as the case may be, in the related Timeshare Loans.

(d) On or before the Closing Date, the Issuer, the Servicer, the Club Trustee,
the Backup Servicer and the Indenture Trustee shall have entered into the
Indenture.

(e) The Notes shall be issued and sold on the Closing Date, the Issuer shall
receive the full consideration due it upon the issuance of the Notes, and the
Issuer shall have applied such consideration, to the extent necessary, to pay
the Timeshare Loan Acquisition Price for each Initial Timeshare Loan.

(f) With respect to Subsequent Timeshare Loans, the Issuer shall apply funds
from the Prefunding Account, to the extent necessary, to pay the Depositor the
Timeshare Loan Acquisition Price for each Subsequent Timeshare Loan. 

(g) Each Subsequent Timeshare Loan conveyed on a Transfer Date shall be an
Eligible Timeshare Loan and each of the conditions herein and in the Indenture
for the purchase of Subsequent Timeshare Loans shall have been satisfied.

(h) Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.

(i) The Issuer shall have received such other certificates and opinions as it
shall reasonably request.

SECTION 5. Representations and Warranties and Certain Covenants of the
Depositor.

(a) The Depositor represents and warrants to the Issuer and the Indenture
Trustee for the benefit of the Noteholders, on the Closing Date (with respect to
the Initial Timeshare Loans) and on each Transfer Date (with respect to only the
Subsequent Timeshare Loans or Qualified Substitute Timeshare Loans transferred
on such Transfer Date) as follows:



4

 

--------------------------------------------------------------------------------

 

(i) Due Formation; Valid Existence; Good Standing.  It is a limited liability
company duly organized and validly existing in good standing under the laws of
the jurisdiction of its formation; and is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
the character of its property, the nature of its business or the performance of
its obligations under this Agreement makes such qualification necessary, except
where the failure to be so qualified will not have a material adverse effect on
its business or its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

(ii)  Possession of Licenses, Certificates, Franchises and Permits.  It holds,
and at all times during the term of this Agreement will hold, all material
licenses, certificates, franchises and permits from all governmental authorities
necessary for the conduct of its business, and has received no notice of
proceedings relating to the revocation of any such license, certificate,
franchise or permit, which singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would materially and adversely affect
its ability to perform its obligations under this Agreement or any other
Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.

(iii) Company Authority and Power.  It has, and at all times during the term of
this Agreement will have, all requisite company power and authority to own its
properties, to conduct its business, to execute and deliver this Agreement and
all documents and transactions contemplated hereunder and to perform all of its
obligations under this Agreement and any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder.  It
has all requisite company power and authority to acquire, own, transfer and
convey the Timeshare Loans to the Issuer.

(iv) Authorization, Execution and Delivery Valid and Binding.  This Agreement
and all other Transaction Documents and instruments required or contemplated
hereby to be executed and delivered by it have been duly authorized, executed
and delivered by it and, assuming the due execution and delivery by, the other
party or parties hereto and thereto, constitute legal, valid and binding
agreements enforceable against it in accordance with their respective terms
subject, as to enforceability, to bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium and other similar applicable laws affecting
the enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution, as
applicable, of it and to general principles of equity, regardless of whether
such enforceability shall be considered in a proceeding in equity or at
law.  This Agreement constitutes a valid transfer of its interest in the
Timeshare Loans to the Issuer or, in the event of the characterization of any
such transfer as a loan, the valid creation of a first priority perfected
security interest in such Timeshare Loans in favor of the Issuer.

(v) No Violation of Law, Rule, Regulation, etc.  The execution, delivery and
performance by it of this Agreement and any other Transaction Document to which
it is a party do not and will not (A) violate any of the provisions of its
certificate of formation or limited liability company agreement, (B) violate any
provision of any law, governmental rule or regulation currently in effect
applicable to it or its properties or by which it or its properties may be bound
or affected, including, without limitation, any bulk transfer laws, where such
violation would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to it or its



5

 

--------------------------------------------------------------------------------

 

properties or by which it or its properties are bound or affected, where such
violation would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of any Timeshare Loans, (D) conflict with, or result
in a breach of, or constitute a default under, any of the provisions of any
indenture, mortgage, deed of trust, contract or other instrument to which it is
a party or by which it is bound where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of
Timeshare Loans or (E) result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, mortgage, deed of
trust, contract or other instrument.

(vi) Governmental Consent.  No consent, approval, order or authorization of, and
no filing with or notice to, any court or other Governmental Authority in
respect of it is required which has not been obtained in connection with the
authorization, execution, delivery or performance by it of this Agreement or any
of the other Transaction Documents to which it is a party or under the
transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of Timeshare Loans and the creation of the security
interest of the Issuer therein pursuant to Section 3 hereof.

(vii) Defaults.  It is not in default under any material agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, in each case, which would have a
material adverse effect on the transactions contemplated hereunder or on its
business, operations, financial condition or assets, and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.

(viii) Insolvency.  It is solvent and will not be rendered insolvent by the
transfer of any Timeshare Loans hereunder. On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.

(ix) Pending Litigation or Other Proceedings.  As of the Closing Date, there is
no pending or, to its Knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting it which, if decided adversely, would
materially and adversely affect (A) its condition (financial or otherwise),
business or operations, (B) its ability to perform its obligations under, or the
validity or enforceability of, this Agreement or any other documents or
transactions contemplated under this Agreement, (C) any Timeshare Loan or title
of any Obligor to any related Timeshare Property pursuant to the applicable
Owner Beneficiary Agreement or (D) the Issuer’s or the Indenture Trustee’s
ability to foreclose or otherwise enforce the liens of the Mortgage Notes and
the rights of the Obligors to use and occupy the related Timeshare Properties
pursuant to the applicable Owner Beneficiary Agreement.

(x) Information.  No document, certificate or report furnished or required to be
furnished by or on behalf of it pursuant to this Agreement, in its capacity as
Depositor, contains or will contain when furnished any untrue statement of a
material fact or fails or will fail to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances in which it was made.  There are no facts known to it which,
individually or



6

 

--------------------------------------------------------------------------------

 

in the aggregate, materially adversely affect, or which (aside from general
economic trends) may reasonably be expected to materially adversely affect in
the future, the financial condition or assets or its business, or which may
impair the ability of it to perform its obligations under this Agreement, which
have not been disclosed herein or therein or in the certificates and other
documents furnished to the Issuer by or on behalf of it specifically for use in
connection with the transactions contemplated hereby or thereby.

(xi) Foreign Tax Liability.  It is not aware of any Obligor under a Timeshare
Loan who has withheld any portion of payments due under such Timeshare Loan
because of the requirements of a foreign taxing authority, and no foreign taxing
authority has contacted it concerning a withholding or other foreign tax
liability.

(xii) Employee Benefit Plan Liability.  As of the Closing Date and as of each
Transfer Date, as applicable, (A) neither the Depositor nor any of its Commonly
Controlled Affiliates has or have incurred any “accumulated funding deficiency”
(as such term is defined under ERISA and the Code for such year), whether or not
waived, with respect to any Employee Pension Benefit Plan (as defined below)
that either individually or in the aggregate could Cause a Material Adverse
Effect (as defined below), and, to the Depositor’s Knowledge,  no event has
occurred or circumstance exists that may result in any accumulated funding
deficiency of any such plan that either individually or in the aggregate could
Cause a Material Adverse Effect; (B) neither the Depositor nor any of its
Commonly Controlled Affiliates has any unpaid “minimum required contribution”
(as such term is defined under ERISA and the Code) with respect to any Employee
Pension Benefit Plan, whether or not such unpaid minimum required contribution
is waived, that either individually or in the aggregate could Cause a Material
Adverse Effect, and, to the Depositor’s Knowledge, no event has occurred or
circumstance exists that may result in any unpaid minimum required contribution
as of the last day of the current plan year of any such plan that either
individually or in the aggregate could Cause a Material Adverse Effect; (C) the
Depositor and each of its Commonly Controlled Affiliates have no outstanding
liability for any undisputed contribution required under any Depositor
Multiemployer Plan (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect; and (D) the Depositor and each
of its Commonly Controlled Affiliates have no outstanding liability for any
disputed contribution required under any Depositor Multiemployer Plan that
either individually or in the aggregate could Cause a Material Adverse
Effect.  As of the Closing Date and as of each Transfer Date, as applicable, to
the Depositor’s Knowledge (1) neither the Depositor nor any of its Commonly
Controlled Affiliates has incurred any Withdrawal Liability (as defined below)
that either individually or in the aggregate could Cause a Material Adverse
Effect, and (2) no event has occurred or circumstance exists that could result
in any Withdrawal Liability that either individually or in the aggregate could
Cause a Material Adverse Effect.  As of the Closing Date and as of each Transfer
Date, as applicable, to the Depositor’s Knowledge, neither the Depositor nor any
of its Commonly Controlled Affiliates has received notification of the
reorganization, termination, partition, or insolvency of any Multiemployer Plan
that could either individually or in the aggregate Cause a Material Adverse
Effect.  For purposes of this subsection (a)(xii), “Cause a Material Adverse
Effect” means reasonably be expected to result in a material adverse effect on
the Depositor and any of its Commonly Controlled Affiliates in the aggregate;
“Commonly Controlled Affiliates” means those direct or indirect affiliates of
the Depositor that would be considered a single employer with the Depositor
under Section 414(b), (c), (m), or (o) of the Code; “Employee Pension Benefit
Plan” means an employee pension benefit plan as such term is defined in Section
3(2) of ERISA that is sponsored, maintained or contributed to by the Depositor
or any of its Commonly Controlled Affiliates (other than a Depositor
Multiemployer Plan); “Multiemployer Plan” means a multiemployer plan as such
term is defined in Section 3(37) of



7

 

--------------------------------------------------------------------------------

 

ERISA; “Depositor Multiemployer Plan” means a Multiemployer Plan to which the
Depositor or any of its Commonly Controlled Affiliates contributes or in which
the Depositor or any of its Commonly Controlled Affiliates participates; and
“Withdrawal Liability” means liability as determined under ERISA for the
complete or partial withdrawal of the Depositor or any of its Commonly
Controlled Affiliates from a Multiemployer Plan.

(xiii) Taxes.  It, as of the Closing Date, (A) has filed all tax returns
(federal, state and local) which it reasonably believes are required to be filed
and has paid or made adequate provision in its GAAP financial statements for the
payment of all taxes, assessments and other governmental charges due from it or
is contesting any such tax, assessment or other governmental charge in good
faith through appropriate proceedings, except where the failure to file or pay
will not have a material adverse effect on the rights and interests of the
Issuer or any of its subsequent assignees, (B) knows of no basis for any
material additional tax, assessment or governmental charge for any fiscal year
for which adequate reserves in its GAAP financial statements have not been
established and (C) intends to pay all such taxes, assessments and governmental
charges, if any, when due.

(xiv) Place of Business.  The principal place of business and chief executive
office where it keeps access to its records concerning Timeshare Loans will be
4950 Communication Avenue, Suite 900, Boca Raton, Florida 33431 (or such other
place specified by it by written notice to the Issuer and the Indenture
Trustee).  It is a limited liability company formed under the laws of the State
of Delaware.

(xv) Securities Laws.  It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

(xvi) Bluegreen Vacation Club.  With respect to the Club Loans:

(A) The Club Trust Agreement, of which a true and correct copy is attached
hereto as Exhibit B is in full force and effect; and a certified copy of the
Club Trust Agreement has been delivered to the Indenture Trustee together with
all amendments and supplements in respect thereof;

(B) The arrangement of contractual rights and obligations (duly established in
accordance with the Club Trust Agreement under the laws of the State of Florida)
was established for the purpose of holding and preserving certain property for
the benefit of the Beneficiaries referred to in the Club Trust Agreement.  The
Club Trustee has all necessary trust and other authorizations and powers
required to carry out its obligations under the Club Trust Agreement in the
State of Florida and in all other states in which it holds Resort
Interests.  The Club is not a corporation or business trust under the laws of
the State of Florida.  The Club is not taxable as an association, corporation or
business trust under federal law or the laws of the State of Florida;

(C) The Club Trustee is a corporation duly formed, validly existing and in good
standing under the laws of the State of Florida.  As of the Closing Date, the
Club Trustee is qualified to do business as a foreign corporation and is in good
standing under the laws of the state of Tennessee.  As of each Transfer Date,
the Club Trustee will be duly qualified to do business as a foreign corporation
and will be in good standing under the laws of each jurisdiction it is required
by law to be.  The Club Trustee is not an affiliate of



8

 

--------------------------------------------------------------------------------

 

the Servicer for purposes of Chapter 721, Florida Statutes and is in compliance
with the requirements of such Chapter 721 requiring that it be independent of
the Servicer;

(D) The Club Trustee has all necessary corporate power to execute and deliver,
and has all necessary corporate power to perform its obligations under this
Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement.  The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

(E) The Club Trustee holds all right, title and interest in and to all of the
Timeshare Properties related to the Club Loans solely for the benefit of the
Beneficiaries referred to in, and subject in each case to the provisions of, the
Club Trust Agreement and the other documents and agreements related
thereto.  Except with respect to the Mortgages (or a pledge of the Co-op Shares
in connection with Aruba Club Loans), the Club Trustee has not permitted any
such Timeshare Properties to be made subject to any lien or encumbrance;

(F) There are no actions, suits, proceedings, orders or injunctions pending
against the Club or the Club Trustee, at law or in equity, or before or by any
governmental authority which, if adversely determined, could reasonably be
expected to have a material adverse effect on the Trust Estate or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

(G) Neither the Club nor the Club Trustee has incurred any indebtedness for
borrowed money (directly, by guarantee, or otherwise);

(H) All ad valorem taxes and other taxes and assessments against the Club and/or
its trust estate have been paid when due and neither the Depositor nor the Club
Trustee knows of any basis for any additional taxes or assessments against any
such property.  The Club has filed all required tax returns and has paid all
taxes shown to be due and payable on such returns, including all taxes in
respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

(I) The Club and the Club Trustee are in compliance in all material respects
with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each material instrument, agreement or
document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

(J) Except as expressly permitted in the Club Trust Agreement, the Club has
maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms are
defined in the Club Trust Agreement);

(K) Bluegreen Vacation Club, Inc. is a not-for-profit corporation duly formed,
validly existing and in good standing under the laws of the State of Florida;

(L) Upon purchase of the Club Loans and related Trust Estate hereunder, the
Issuer is an “Interest Holder Beneficiary” under the Club Trust Agreement and
each of the Club Loans constitutes “Lien Debt”, “Purchase Money Lien Debt” and
“Owner Beneficiary Obligations” under the Club Trust Agreement; and



9

 

--------------------------------------------------------------------------------

 

(M) Except as disclosed to the Indenture Trustee in writing or noted in the
Custodian’s Certification, each Mortgage associated with a Deeded Club Loan and
granted by the Club Trustee or the Obligor on the related Deeded Club Loan, as
applicable, has been duly executed, delivered and recorded by or pursuant to the
instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of the Indenture Trustee (upon assignment thereof to the
Indenture Trustee).  Each of such Mortgages was granted in connection with the
financing of a sale of a Resort Interest.

(xvii) Representations and Warranties Regarding Security Interest and Timeshare
Loan Files. 

(A) In the event of the characterization of the transfers under this Agreement
as a loan, the grant under Section 3 hereof creates a valid and continuing
security interest (as defined in the applicable UCC) in the Assets and the QSTL
Assets in favor of the Issuer, which security interest is prior to all other
Liens arising under the UCC, and is enforceable as such against creditors of the
Depositor, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(B) The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.

(C) The Depositor owns and has good and marketable title to the Assets and the
QSTL Assets free and clear of any Lien, claim or encumbrance of any Person,
except for Permitted Liens.

(D) The Depositor has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Assets and the QSTL Assets granted to the Issuer
and by the Issuer to the Indenture Trustee.

(E) All original executed copies of each Mortgage Note (or an executed Lost Note
Affidavit related to such Mortgage Note) that constitute or evidence any Assets
or QSTL Assets have been or will be delivered to the Custodian and a Custodian's
Certification therefor has been or will be issued, in accordance with the terms
of the Custodial Agreement, to Bluegreen and the Indenture Trustee.

(F) Other than as contemplated by this Agreement and the Indenture, the
Depositor has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Assets or QSTL Assets.  The Depositor has not
authorized the filing of and is not aware of any financing statements against
the Depositor that include a description of collateral covering any Assets or
QSTL Assets other than any financing statement relating to the security interest
granted to the Issuer hereunder, under the Indenture or that has been
terminated.

(G) All financing statements filed or to be filed against the Depositor in favor
of the Issuer in connection herewith describing the Assets and QSTL Assets
contain



10

 

--------------------------------------------------------------------------------

 

a statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party.”

(H) None of the Mortgage Notes that constitute or evidence any Assets or QSTL
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than to the Issuer and by the
Issuer to the Indenture Trustee.

(xviii) The Depositor hereby represents and warrants to the Issuer and the
Indenture Trustee that it has entered into the Transfer Agreement and the
Bluegreen Purchase Agreement, that the Club Originator has made the
representations and warranties in the Transfer Agreement and the Bluegreen
Purchase Agreement as set forth therein, that such representations and
warranties run to and are for the benefit of the Depositor, the Issuer, the
Indenture Trustee and the Noteholders, and that pursuant to Section 2 hereof,
the Depositor has transferred and assigned to the Issuer all rights and remedies
under the Transfer Agreement and the Bluegreen Purchase Agreement.

(b) The Transfer Agreement, the Bluegreen Purchase Agreement, and the other
Transaction Documents contemplated thereby, are the only agreements pursuant to
which the Depositor acquires ownership of the Timeshare Loans.  To the Knowledge
of the Depositor, the representations and warranties of the Club Originator
under the Transfer Agreement and the Bluegreen Purchase Agreement are true and
correct.

(c) In consideration of Sections 5(b) and (c) hereof, the Depositor hereby makes
the representations and warranties relating to the Timeshare Loans contained in
Schedule I hereto for the benefit of the Issuer and the Indenture Trustee for
the benefit of the Noteholders as of the Closing Date (with respect to each
Initial Timeshare Loan transferred on the Closing Date) and as of each Transfer
Date (with respect to each Subsequent Timeshare Loan or Qualified Substitute
Timeshare Loan transferred on such Transfer Date), as applicable.

(d) It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of each Timeshare Loan sold
hereunder to the Issuer and any assignment of such Timeshare Loan by the Issuer
to the Indenture Trustee on behalf of the Noteholders and shall continue so long
as any such Timeshare Loans shall remain outstanding or until such time as such
Timeshare Loans are repurchased, purchased or a Qualified Substitute Timeshare
Loan is provided pursuant to Section 6 hereof.  The Depositor acknowledges that
it has been advised that the Issuer intends to assign all of its right, title
and interest in and to each Timeshare Loan sold hereunder and its rights and
remedies under this Agreement to the Indenture Trustee on behalf of the
Noteholders.  The Depositor agrees that, upon any such assignment, the Indenture
Trustee may enforce directly, without joinder of the Issuer (but subject to any
defense that the Depositor may have under this Agreement) all rights and
remedies hereunder.

(e) With respect to any representations and warranties contained in this Section
5 which are made to the Depositor’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee thereof, then notwithstanding such lack of Knowledge
of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) hereof.



11

 

--------------------------------------------------------------------------------

 

SECTION 6. Repurchases and Substitutions.

(a) Mandatory Repurchases and Substitutions for Breaches of Representations and
Warranties.  Upon the receipt of notice by the Depositor of a breach of any of
the representations and warranties in Section 5 hereof (on the date on which
such representation or warranty was made) which materially and adversely affects
the value of a Timeshare Loan or the interests of the Issuer or any subsequent
assignee of the Issuer (including the Indenture Trustee on behalf of the
Noteholders) therein, the Depositor shall, within 60 days of receipt of such
notice, cure in all material respects the circumstance or condition which has
caused such representation or warranty to be incorrect or if the breach relates
to a particular Timeshare Loan and is not cured in all material respects (such
Timeshare Loan, a “Defective Timeshare Loan”) either (i) repurchase such
Defective Timeshare Loan at the Repurchase Price, or (ii) provide one or more
Qualified Substitute Timeshare Loans and pay the related Substitution Shortfall
Amount, if any.  It is understood and agreed that the Depositor shall have the
right and will enforce such right to require the Club Originator to repurchase
or substitute a Defective Timeshare Loan in the event of a breach of any of the
representations and warranties in Section 5 hereof which materially and
adversely affects the value of a Timeshare Loan or the interests of the Issuer
or any subsequent assignee of the Issuer (including the Indenture Trustee on
behalf of the Noteholders) in accordance with the provisions of the Transfer
Agreement and Bluegreen Purchase Agreement, as applicable.

(b) Optional Purchases or Substitutions of Club Loans.  The Issuer hereby
acknowledges that pursuant to the Transfer Agreement and the Bluegreen Purchase
Agreement, the Depositor has irrevocably granted to the Club Originator an
option to repurchase or substitute Original Club Loans it has thereunder and as
described in the following sentence.  The Issuer acknowledges that with respect
to any Original Club Loans for which the related Obligor has elected to effect
and the Club Originator has agreed to effect an Upgrade, the Club Originator
will (at its option) either (i) pay the Repurchase Price for such Original Club
Loan or (ii) substitute one or more Qualified Substitute Timeshare Loans for
such Original Club Loan and pay the related Substitution Shortfall Amounts, if
any; provided,  however, that, in the case of an Obligor's election to upgrade,
the Club Originator’s option to substitute one or more Qualified Substitute
Timeshare Loans for an Original Club Loan is limited on any date to (x) 15% of
the Aggregate Closing Date Collateral Balance less (y) the aggregate Loan
Balances of all Original Club Loans previously substituted by the Club
Originator on prior Transfer Dates pursuant to this Agreement, the Transfer
Agreement or the Bluegreen Purchase Agreement.  In addition, the Issuer
acknowledges that the Club Originator shall use its best efforts to exercise its
substitution option with respect to Original Club Loans prior to exercise of its
repurchase option.  To the extent that the Club Originator shall elect to
substitute Qualified Substitute Timeshare Loans for an Original Club Loan, the
Club Originator shall use its best efforts to cause each such Qualified
Substitute Timeshare Loan to be, in the following order of priority, (i) the
Upgrade Club Loan related to such Original Club Loan and (ii) an Upgrade Club
Loan unrelated to such Original Club Loan. 

(c) Optional Purchases or Substitutions of Defaulted Timeshare Loans.  The
Issuer acknowledges that pursuant to the Transfer Agreement and the Bluegreen
Purchase Agreement, the Depositor has irrevocably granted the Club Originator an
option to repurchase or substitute Defaulted Timeshare Loans it has thereunder
and as described in the following sentence.  With respect to Defaulted Timeshare
Loans on any date, the Club Originator will have the option, but not the
obligation, to either (i) purchase such Defaulted Timeshare Loan at the
Repurchase Price of such Defaulted Timeshare Loan or (ii) substitute one or more
Qualified Substitute Timeshare Loans for such Defaulted Timeshare Loan and pay
the related Substitution Shortfall Amount, if any; provided,  however, that the
Club Originator’s option to purchase a Defaulted Timeshare Loan or to substitute
one or more Qualified Substitute Timeshare Loans for a Defaulted Timeshare Loan
is limited on any date to the Optional Purchase Limit and the Optional
Substitution Limit, respectively.  The Club Originator may irrevocably waive its
option to



12

 

--------------------------------------------------------------------------------

 

purchase or substitute a Defaulted Timeshare Loan by delivering or causing to
deliver to the Indenture Trustee a Waiver Letter in the form of Exhibit A
attached hereto.

(d) Payment of Repurchase Prices and Substitution Shortfall Amounts.  The Issuer
hereby directs and the Depositor hereby agrees to remit or cause to be remitted
all amounts in respect of Repurchase Prices and Substitution Shortfall Amounts
payable during the related Due Period in immediately available funds to the
Indenture Trustee to be deposited in the Collection Account on the Business Day
immediately preceding the related Payment Date for such Due Period in accordance
with the provisions of the Indenture.  In the event that more than one Timeshare
Loan is replaced pursuant to Sections 6(a), (b) or (c) hereof on any Transfer
Date, the Substitution Shortfall Amounts and the Loan Balances of Qualified
Substitute Timeshare Loans shall be calculated on an aggregate basis for all
substitutions made on such Transfer Date. 

(e) Schedule of Timeshare Loans.  The Issuer hereby directs and the Depositor
hereby agrees, on each date on which a Timeshare Loan has been repurchased,
purchased or substituted, to provide or cause to be provided to the Issuer and
the Indenture Trustee with an electronic supplement to Schedule III hereto and
the Schedule of Timeshare Loans reflecting the removal and/or substitution of
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions of this Agreement.

(f) Qualified Substitute Timeshare Loans.  Pursuant to Section 6(g) hereof, on
the related Transfer Date, the Issuer hereby directs and the Depositor hereby
agrees to deliver or to cause the delivery of the Timeshare Loan Files relating
to the Qualified Substitute Timeshare Loans to the Indenture Trustee or to the
Custodian, at the direction of the Indenture Trustee, in accordance with the
provisions of the Indenture and the Custodial Agreement.  As of such related
Transfer Date, the Depositor does hereby transfer, assign, sell and grant to the
Issuer, without recourse (except as provided in Section 6 and Section 8 hereof),
any and all of the Depositor’s right, title and interest in and to (i) each
Qualified Substitute Timeshare Loan conveyed to the Issuer on such Transfer
Date, (ii) the Receivables in respect of the Qualified Substitute Timeshare
Loans due after the related Cut-Off Date, (iii) the related Timeshare Loan
Documents (excluding any rights as developer or declarant under the Timeshare
Declaration, the Timeshare Program Consumer Documents or the Timeshare Program
Governing Documents), (iv) all Related Security in respect of such Qualified
Substitute Timeshare Loans, (v) the Depositor’s rights and remedies under the
Bluegreen Purchase Agreement, the Transfer Agreement and this Agreement, as the
case may be, with respect to such Qualified Substitute Timeshare Loan, and (vi)
all income, payments, proceeds and other benefits and rights related to any of
the foregoing (the property in clauses (i)-(vi), being the “QSTL Assets”).  Upon
such sale, the ownership of each Qualified Substitute Timeshare Loan and all
collections allocable to principal and interest thereon after the related
Cut-Off Date and all other property interests or rights conveyed pursuant to and
referenced in this Section 6(f) shall immediately vest in the Issuer, its
successors and assigns.  The Depositor shall not take any action inconsistent
with such ownership nor claim any ownership interest in any Qualified Substitute
Timeshare Loan for any purpose whatsoever other than federal and state income
tax reporting and GAAP consolidation.  The Depositor agrees that such Qualified
Substitute Timeshare Loans shall be subject to the provisions of this Agreement
and shall thereafter be deemed a “Timeshare Loan” for the purposes of this
Agreement.

(g) Officer’s Certificate for Qualified Substitute Timeshare Loans.  The
Depositor shall, on each related Transfer Date, certify or cause to be certified
in writing to the Issuer and the Indenture Trustee that each new Timeshare Loan
meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan” and that (i) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loans have been delivered to the Custodian or shall be delivered
within five Business Days of the applicable Transfer Date, and (ii) the
Timeshare Loan Servicing Files for such Qualified Substitute Timeshare Loans
have been delivered to the Servicer.



13

 

--------------------------------------------------------------------------------

 

(h) Subsequent Transfer Notices.  The Depositor shall, on each related Transfer
Date, deliver a Subsequent Transfer Notice in the form attached as Exhibit  J to
the Indenture, as specified by Section 4.2 of the Indenture.

(i) Release.  In connection with any repurchase, purchase or substitution of one
or more Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Issuer and the Indenture Trustee
shall execute and deliver or shall cause the execution and delivery of such
releases and instruments of transfer or assignment presented to it by the
Depositor, in each case, without recourse, as shall be necessary to vest in the
Depositor or its designee the legal and beneficial ownership of such Timeshare
Loans; provided,  however, that with respect to any release of a Timeshare Loan
that is substituted by one or more Qualified Substitute Timeshare Loans, the
Issuer and the Indenture Trustee shall not execute and deliver or cause the
execution and delivery of such releases and instruments of transfer or
assignment until the Indenture Trustee and the Servicer receive a Custodian’s
Certification for such Qualified Substitute Timeshare Loan.  The Issuer and the
Indenture Trustee shall cause the Custodian to release the related Timeshare
Loan Files to the Depositor or its designee and the Servicer to release the
related Timeshare Loan Servicing Files to the Depositor or its designee;
provided,  however, that with respect to any Timeshare Loan File or Timeshare
Loan Servicing File related to a Timeshare Loan that has been substituted by a
Qualified Substitute Timeshare Loan, the Issuer and the Indenture Trustee shall
not cause the Custodian and the Servicer to release the related Timeshare Loan
File and the Timeshare Loan Servicing File, respectively, until the Indenture
Trustee and the Servicer receive a Custodian’s Certification for such Qualified
Substitute Timeshare Loan.

(j) Sole Remedy.  It is understood and agreed that the obligations of the
Depositor contained in Section 6(a) hereof to cure a breach, or to repurchase or
substitute Defective Timeshare Loans and the obligation of the Depositor to
indemnify pursuant to Section 8 hereof , shall constitute the sole remedies
available to the Issuer or its subsequent assignees for the breaches of any
representation or warranty contained in Section 5 hereof and such remedies are
not intended to and do not constitute “credit recourse” to the Depositor.

SECTION 7. Additional Covenants of the Depositor.  The Depositor hereby
covenants and agrees with the Issuer as follows:

(a) It shall comply with all laws, rules, regulations and orders applicable to
it and its business and properties except where the failure to comply will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.

(b) It shall preserve and maintain its existence (corporate or otherwise),
rights, franchises and privileges in the jurisdiction of its organization and
except where the failure to so preserve and maintain will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

(c) On the Closing Date and each Transfer Date, as applicable, it shall indicate
in its and its Affiliates’ computer files and other records that each Timeshare
Loan has been sold to the Issuer.

(d) It shall respond to any inquiries with respect to ownership of a Timeshare
Loan by stating that such Timeshare Loan has been sold to the Issuer and that
the Issuer is the owner of such Timeshare Loan.



14

 

--------------------------------------------------------------------------------

 

(e) On or prior to the Closing Date, it shall file or cause to be filed, at its
own expense, financing statements in favor of the Issuer, and, if applicable,
the Indenture Trustee on behalf of the Noteholders, with respect to the
Timeshare Loans, in the form and manner reasonably requested by the Issuer or
its assigns.  The Depositor shall deliver file-stamped copies of such financing
statements to the Issuer and the Indenture Trustee on behalf of the Noteholders.

(f) It agrees from time to time, at its expense, to promptly execute and deliver
all further instruments and documents, and to take all further actions, that may
be necessary, or that the Issuer or the Indenture Trustee may reasonably
request, to perfect, protect or more fully evidence the sale of the Timeshare
Loans to the Issuer, or to enable the Issuer or the Indenture Trustee to
exercise and enforce its rights and remedies hereunder or under any Timeshare
Loan including, but not limited to, powers of attorney, UCC financing statements
and assignments of mortgage.  It hereby appoints the Issuer and the Indenture
Trustee as attorneys-in-fact, which appointment is coupled with an interest and
is therefore irrevocable, to act on behalf and in the name of the Depositor
under this Section 7(f).

(g) Any change in the legal name of the Depositor and any use by it of any
tradename, fictitious name, assumed name or “doing business as” name occurring
after the Closing Date shall be promptly (but no later than ten Business Days)
disclosed to the Issuer and the Indenture Trustee in writing.

(h) Upon the discovery or receipt of notice by a Responsible Officer of the
Depositor of a breach of any of its representations or warranties and covenants
contained herein, the Depositor shall promptly disclose to the Issuer and the
Indenture Trustee, in reasonable detail, the nature of such breach.

(i) In the event that the Depositor shall receive any payments in respect of a
Timeshare Loan after the Closing Date or Transfer Date, as applicable, the
Depositor shall, within two Business Days of receipt, transfer or cause to be
transferred, such payments to the Lockbox Account. 

(j) In the event that the Depositor or the Issuer or any assignee of the Issuer
receives actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of a Timeshare Loan to the Issuer, on written demand
by the Issuer, or upon the Depositor otherwise being given notice thereof, the
Depositor shall pay, and otherwise indemnify and hold the Issuer, or any
subsequent assignee harmless, on an after-tax basis, from and against any and
all such transfer taxes.

(k) The Depositor will keep its principal place of business and chief executive
office and the office where it keeps access to its records concerning the
Timeshare Loans at the address of the Depositor listed herein and shall notify
the parties hereto of any change to the same at least 30 days prior thereto.

(l) The Depositor authorizes the Issuer and the Indenture Trustee to file
continuation statements, and amendments thereto, relating to the Timeshare Loans
and all payments made with regard to the related Timeshare Loans without the
signature of the Depositor where permitted by law.  A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.  The Issuer confirms that it is not its present
intention to file a photocopy or other reproduction of this Agreement as a
financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.

SECTION 8. Indemnification.

(a) The Depositor agrees to indemnify the Issuer, the Indenture Trustee, the
Noteholders and the Initial Purchasers (collectively, the “Indemnified
Parties”) against any and all claims, losses, liabilities, (including reasonable
legal fees and related costs) that the Issuer, the Indenture



15

 

--------------------------------------------------------------------------------

 

Trustee, the Noteholders or the Initial Purchasers may sustain directly related
to any breach of the representations and warranties of the Depositor under
Section 5 hereof, including but not limited to the costs of defending any claim
or bringing any claim to enforce the indemnification or other obligations of the
Depositor (the “Indemnified Amounts”) excluding,  however (i) Indemnified
Amounts to the extent resulting from the gross negligence or willful misconduct
on the part of such Indemnified Party; (ii) any recourse for any uncollectible
Timeshare Loan not related to a breach of representation or warranty; (iii)
recourse to the Depositor for a Defective Timeshare Loan so long as the same is
cured, substituted or repurchased pursuant to Section 6 hereof; (iv) income,
franchise or similar taxes by such Indemnified Party arising out of or as a
result of this Agreement or the transfer of the Timeshare Loans; (v) Indemnified
Amounts attributable to any violation by an Indemnified Party of any Requirement
of Law related to an Indemnified Party; or (vi) the operation or administration
of the Indemnified Party generally and not related to the enforcement of this
Agreement.  The Depositor shall (A) promptly notify the Issuer and the Indenture
Trustee if a claim is made by a third party with respect to this Agreement or
the Timeshare Loans, and relating to (i) the failure by the Depositor to perform
its duties in accordance with the terms of this Agreement or (ii) a breach of
the Depositor’s representations, covenants and warranties contained in this
Agreement, (B) assume (with the consent of the Issuer, the Indenture Trustee,
the Noteholders or the Initial Purchasers, as applicable, which consent shall
not be unreasonably withheld) the defense of any such claim and (C) pay all
expenses in connection therewith, including reasonable legal counsel fees and
promptly pay, discharge and satisfy any judgment, order or decree which may be
entered against it or the Issuer, the Indenture Trustee, the Noteholders or the
Initial Purchasers in respect of such claim.  If the Depositor shall have made
any indemnity payment pursuant to this Section 8 and the recipient thereafter
collects from another Person any amount relating to the matters covered by the
foregoing indemnity, the recipient shall promptly repay such amount to the
Depositor.

(b) The obligations of the Depositor under this Section 8 to indemnify the
Issuer, the Indenture Trustee, the Noteholders and the Initial Purchasers shall
survive the termination of this Agreement, the resignation or removal of the
parties pursuant to the Transaction Documents and continue until the Notes are
paid in full or otherwise released or discharged.

SECTION 9. No Proceedings.  The Depositor hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

SECTION 10. Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated (if telecommunicated electronically, be followed by delivery
via overnight courier or U.S. Mail), or delivered as to each party hereto, at
its address set forth below or at such other address as shall be designated by
such party in a written notice to the other parties hereto.  All such notices
and communications shall not be effective until received by the party to whom
such notice or communication is addressed.

Depositor

﻿

BRFC 2018-A LLC

4950 Communication Avenue, Suite 900

Boca Raton, Florida 33431

Attention: Paul Humphrey, President

E-Mail: paul.humphrey@bluegreenvacations.com

﻿

Issuer





16

 

--------------------------------------------------------------------------------

 

﻿

BXG Receivables Note Trust 2018-A

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention:  Corporate Trust Administration

﻿

SECTION 11. No Waiver; Remedies.  No failure on the part of the Depositor, the
Issuer or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.

SECTION 12. Binding Effect; Assignability.  This Agreement shall be binding upon
and inure to the benefit of the Depositor, the Issuer and their respective
successors and assigns.  Any assignee of the Issuer shall be an express third
party beneficiary of this Agreement, entitled to directly enforce this
Agreement.  The Depositor may not assign any of its rights and obligations
hereunder or any interest herein without the prior written consent of the Issuer
and any assignee thereof.  The Issuer may, and intends to, assign all of its
rights hereunder to the Indenture Trustee on behalf of the Noteholders and the
Depositor consents to any such assignment.  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until its termination;
provided,  however, that the rights and remedies with respect to any breach of
any representation and warranty made by the Depositor pursuant to Section 5
hereof and the repurchase or substitution and indemnification obligations shall
be continuing and shall survive any termination of this Agreement but such
rights and remedies may be enforced only by the Issuer and the Indenture
Trustee.

SECTION 13. Amendments; Consents and Waivers.  No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Depositor from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties
hereto, the written consent of the Indenture Trustee on behalf of the
Noteholders is given and confirmation from each Rating Agency that such action
will not result in a downgrade, withdrawal or qualification of any rating
assigned to a Class of Notes is received.  The Issuer shall provide the
Indenture Trustee and each Rating Agency with such proposed modifications,
amendments or waivers.  Any waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No consent to or demand
by the Depositor in any case shall, in itself, entitle it to any other consent
or further notice or demand in similar or other circumstances.  The Depositor
acknowledges that in connection with the intended assignment by the Issuer of
all of its right, title and interest in and to each Timeshare Loan to the
Indenture Trustee on behalf of the Noteholders, the Issuer intends to issue the
Notes, the proceeds of which will be used by the Issuer to purchase the
Timeshare Loans hereunder.

SECTION 14. Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction.  Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire the Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale, notwithstanding the otherwise applicable intent of the parties hereto, and
the Depositor shall be deemed to have granted to the Issuer as of the date
hereof, a first priority



17

 

--------------------------------------------------------------------------------

 

perfected security interest in all of the Depositor’s right, title and interest
in, to and under such Timeshare Loans and the related property as described in
Section 2 hereof.

SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

(A)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK.

(B)THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH PARTY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO ITS ADDRESS SET FORTH
IN SECTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE parties to this agreement TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 16. WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 17. Heading.  The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 18. Execution in Counterparts.  This Agreement may be executed in
separate counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement by facsimile
or other electronic transmission (e.g., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.

﻿

[Remainder of Page Intentionally Left Blank]

 

﻿





KL2 3093612, Sale Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

﻿

BRFC 2018-A LLC

﻿

By:/S/ PAUL HUMPHREY 
Name: Paul Humphrey
Title: President

BXG RECEIVABLES NOTE TRUST 2018-A
By:  Wilmington Trust Company,
       as Owner Trustee

﻿

By:/S/ ROSELINE K. MANEY 
Name:  Roseline K. Maney
Title: Administrative Vice President 

Agreed and acknowledged as to
the last paragraph of Section 3
herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., individually and as Club Trustee

﻿

By:/S/ JOHN P. RANCEY 
Name: John P. Rancey
Title: President

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

KL2 3093612, Sale Agreement

--------------------------------------------------------------------------------

 

 

Schedule I

Representations and Warranties of the Depositor Regarding the Timeshare Loans

With respect to each Timeshare Loan, as of the Closing Date or the related
Transfer Date, as applicable:

(a)



payments due under such Timeshare Loan are fully-amortizing and payable in level
monthly installments;

(b)



the payment obligations under such Timeshare Loan bear a fixed rate of interest;

(c)



the Obligor thereunder has made total payments (comprised of a down payment
and/or principal payments) by cash, check, credit card or otherwise of at least
10% of the actual purchase price (including closing costs) of the related
Timeshare Property (which down payment may, (i) in the case of Upgrade Club
Loans or conversion in connection with an Introductory Loan be represented in
whole or in part by the principal payments and down payment made on, as
applicable, such related Original Club Loan or the related Introductory Loan
since its date of origination, (ii) in the case of an Upgrade or a conversion in
connection with an Introductory Product, be represented in whole or in part by
the amount paid where the Obligor has paid in full, whether at the point of sale
or otherwise for the original Timeshare Property or Introductory Product (as
applicable) and no part of such payment in (i) or (ii) has been made or loaned
to the Obligor by Bluegreen, the Seller or an Affiliate thereof, or (iii) in the
case of a no equity loan, be represented by equity from a previous purchase);
                                                                                                                                                                             

(d)



such Timeshare Loan is not a Defaulted Timeshare Loan and as of the related
Cut-Off Date, no principal or interest due with respect to such Timeshare Loan
is more than 30 days delinquent;

(e)



the Obligor related to such Timeshare Loan is not an Affiliate of Bluegreen or
any Subsidiary; provided,  that solely for the purposes of this representation,
a relative of an employee and employees of Bluegreen or any Subsidiary (or any
of its Affiliates) shall not be deemed to be an “Affiliate” of Bluegreen;

(f)



immediately prior to the conveyance of such Timeshare Loan to the Issuer, the
Depositor will own full legal and equitable title to such Timeshare Loan, and
the Timeshare Loan (and the related Timeshare Property) is free and clear of
adverse claims, liens and encumbrances and is not subject to claims of
rescission, invalidity, unenforceability, illegality, defense, offset,
abatement, diminution, recoupment, counterclaim or participation or ownership
interest in favor of any other Persons, other than Permitted Liens;

(g)



such Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;



I-1

 

--------------------------------------------------------------------------------

 

 

(h)



with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related Mortgage has been delivered for filing and
recordation with all appropriate governmental authorities in all jurisdictions
in which such Mortgage is required to be filed and recorded to create a valid,
binding and enforceable first Lien on the related Timeshare Property and such
Mortgage creates a valid, binding and enforceable first Lien on the related
Timeshare Property, subject only to Permitted Liens; and the Depositor is in
compliance with any Permitted Lien respecting the right to the use of such
Timeshare Property; the Assignment of Mortgage and each related endorsement of
the related Mortgage Note constitutes a duly executed, legal, valid, binding and
enforceable assignment or endorsement, as the case may be, of such related
Mortgage and related Mortgage Note, and all monies due or to become due
thereunder, and all proceeds thereof;

(i)



with respect to the Obligor related to such Timeshare Loan and the related
Timeshare Property purchased by such Obligor, there is only one original
Mortgage (or certified true copy of the related recorded Mortgage) and Mortgage
Note (or Lost Note Affidavit), in the case of a Deeded Club Loan, and, only one
original Owner Beneficiary Agreement (or Lost Note Affidavit), in the case of an
Aruba Club Loan; all parties to the related Mortgage and the related Mortgage
Note (and, in the case of an Aruba Club Loan, Owner Beneficiary Agreement (or
Lost Note Affidavit)) had legal capacity to enter into such Timeshare Loan
Documents and to execute and deliver such related Timeshare Loan Documents, and
such related Timeshare Loan Documents have been duly and properly executed by
such parties; any amendments to such related Timeshare Loan Documents required
as a result of any mergers involving the Depositor or its predecessors, to
maintain the rights of the Depositor or its predecessors thereunder as a
mortgagee (or the Depositor, in the case of an Aruba Club Loan) have been
completed;

(j)



at the time of origination of such Timeshare Loan, the applicable Originator had
full power and authority to originate such Timeshare Loan and the Obligor or the
Club Trustee had good and indefeasible fee title or good and marketable fee
simple title, or, in the case of an Aruba Club Loan, a cooperative interest, as
applicable, to the Timeshare Property related to such Timeshare Loan, free and
clear of all Liens, except for Permitted Liens;

(k)



the Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Timeshare Property of the benefits of the
security interests or lender’s contractual rights intended to be provided
thereby, including (a) if the Mortgage is a deed of trust, by trustee’s sale,
including power of sale, (b) otherwise by judicial foreclosure or power of sale
and/or (c) termination of the contract, retention of



I-2

 

--------------------------------------------------------------------------------

 

 

Obligor deposits and payments towards such Timeshare Loan by the Originator or
lender, as the case may be, and expulsion from the Club; in the case of the
Deeded Club Loans, there is no exemption available to the related Obligor which
would interfere with the mortgagee’s right to sell at a trustee’s sale or power
of sale or right to foreclose such related Mortgage, as applicable;

(l)



any Mortgage Note related to such Timeshare Loan is not and has not been secured
by any collateral except the Lien of the related Mortgage;

(m)



if a Mortgage secures such Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Depositor or its predecessor and its
successors and assigns, as to the first priority mortgage Lien of the related
Mortgage in an amount equal to the original outstanding Loan Balance of such
Timeshare Loan, and otherwise in form and substance acceptable to the Indenture
Trustee; the Club Originator or its assignees is a named insured of such
mortgagee’s title insurance policy; such mortgagee’s title insurance policy is
in full force and effect; no claims have been made under such mortgagee’s title
insurance policy and no prior holder of such Timeshare Loan has done or omitted
to do anything which would impair the coverage of such mortgagee’s title
insurance policy; no premiums for such mortgagee’s title insurance policy,
endorsements and all special endorsements are past due;

(n)



the Depositor has not taken (or omitted to take), and has no notice that the
Obligor related to such Timeshare Loan has taken (or omitted to take), any
action that would impair or invalidate the coverage provided by any hazard,
title or other insurance policy on the related Timeshare Property;

(o)



all applicable intangible taxes and documentary stamp taxes have been paid on
such Timeshare Loan;

(p)



the proceeds of such Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
applicable Originator’s commitment or the documents and instruments evidencing
or securing such Timeshare Loan and no such advances or loans have been made
since the origination of such Timeshare Loan;

(q)



the terms of each Timeshare Loan Document related to such Timeshare Loan have
not been impaired, waived, altered or modified in any respect, except (x) by
written instruments which are part of the related Timeshare Loan Documents or
(y) in accordance with the Credit Policy in effect at the time of origination,
the Collection



I-3

 

--------------------------------------------------------------------------------

 

 

Policy or the Servicing Standard (provided that no Timeshare Loan has been
impaired, waived, altered, or modified in any respect more than once). No other
instrument has been executed or agreed to which would affect any such
impairment, waiver, alteration or modification; the Obligor has not been
released from liability on or with respect to such Timeshare Loan, in whole or
in part; if required by law or prudent originators of similar loans in the
jurisdiction where the related Timeshare Property is located, all waivers,
alterations and modifications have been filed and/or recorded in all places
necessary to perfect, maintain and continue a valid first priority Lien of the
related Mortgage, subject only to Permitted Liens;

(r)



other than if it is an Aruba Club Loan, such Timeshare Loan is principally and
directly secured by an interest in real property;

(s)



such Timeshare Loan was originated by one of the Depositor’s Affiliates in the
normal course of its business; was originated and underwritten in accordance
with the Depositor’s Affiliates’ underwriting guidelines and the Credit Policy
in effect at the time of origination; and to the Depositor’s Knowledge the
origination, servicing and collection practices used by the Depositor’s
Affiliates with respect to such Timeshare Loan have been in all respects, legal,
proper, prudent and customary;

(t)



such Timeshare Loan is assignable to and by the obligee and its successors and
assigns and the related Timeshare Property is assignable upon liquidation of
such Timeshare Loan, without the consent of any other Person (including any
Association, condominium association, homeowners’ or timeshare association);

(u)



the Mortgage related to such Timeshare Loan is and will be prior to any Lien on,
or other interests relating to, the related Timeshare Property subject to
Permitted Liens;

(v)



to the Depositor’s Knowledge, there are no delinquent or unpaid taxes, ground
rents (if any), water charges, sewer rents or assessments outstanding with
respect to any of the Timeshare Properties, nor any other outstanding Liens or
charges affecting the Timeshare Properties related to such Timeshare Loan that
would affect the Lien of the related Mortgage or otherwise materially affect the
interests of the Indenture Trustee on behalf of the Noteholders in such
Timeshare Loan;

(w)



other than with respect to delinquent payments of principal or interest 30 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing such Timeshare Loan, and no event which, with the
lapse of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration
thereunder; and the Depositor has not waived any such material default, breach,
violation or event of acceleration under the Owner Beneficiary Agreement,
Mortgage, the Mortgage Note or any such other document or instrument, as
applicable;



I-4

 

--------------------------------------------------------------------------------

 

 

(x)



neither the Obligor related to such Timeshare Loan nor any other Person has the
right, by statute, contract or otherwise, to seek the partition of the related
Timeshare Property;

(y)



such Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the related Timeshare Property has been
released from the Lien of the related Mortgage, in whole or in part; no
instrument has been executed that would effect any such satisfaction,
cancellation, rescission, subordination or release; the terms of the related
Mortgage do not provide for a release of any portion of the related Timeshare
Property from the Lien of the related Mortgage except upon the payment of such
Timeshare Loan in full;

(z)



the Depositor and any of its Affiliates and, to the Depositor’s Knowledge, each
other party which has had an interest in such Timeshare Loan is (or, during the
period in which such party held and disposed of such interest, was) in
compliance with any and all applicable filing, licensing and “doing business”
requirements of the laws of the state wherein the related Timeshare Property is
located to the extent necessary to permit the Depositor to maintain or defend
actions or proceedings with respect to such Timeshare Loan in all appropriate
forums in such state without any further act on the part of any such party;

(aa)



there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
such Timeshare Loan;

(bb)



the Associations related to such Timeshare Loan were duly organized and are
validly existing; a manager (the “Manager”) manages such Resort and performs
services for the Associations, pursuant to an agreement between the Manager and
the respective Associations, such contract being in full force and effect; to
the Depositor’s Knowledge the Manager and the Associations have performed in all
material respects all obligations under such agreement and are not in default
under such agreement;

(cc)



in the case of the Opinion Resorts and to the Depositor’s Knowledge with respect
to the Non-Opinion Resorts, (i) the Resort related to such Timeshare Loan is
insured in the event of fire, earthquake, or other casualty for the full
replacement value thereof, and in the event that the related Timeshare Property
should suffer any loss covered by casualty or other insurance, upon receipt of
any insurance proceeds, the Associations at the Resorts are required, during the
time such Resort is covered by such insurance, under the applicable governing
instruments either to repair or rebuild the portions of the Resort in which the
related Timeshare Property is located or to pay such proceeds as their interests
may appear to the holders of any related Mortgage secured by the Timeshare
Property located at such Resort; (ii) the related Resort, if located in a
designated flood plain, maintains flood insurance in an amount not less than the
maximum level available (without regard to reasonable deductibles) under the
National Flood Insurance Act of 1968, as amended or any applicable laws; (iii)
the related Resort has business interruption



I-5

 

--------------------------------------------------------------------------------

 

 

insurance and general liability insurance in such amounts generally acceptable
in the industry; and (iv) the related Resort’s insurance policies are in full
force and effect with a generally acceptable insurance carrier;

(dd)



the obligee of the related Mortgage related to such Timeshare Loan, and its
successors and assigns, has the right to receive and direct the application of
insurance and condemnation proceeds received in respect of the related Timeshare
Property, except where the related condominium declarations, timeshare
declarations, the Club Trust Agreement or applicable state law provide that
insurance and condemnation proceeds be applied to restoration or replacement of
the improvements or acquisition of similar improvements, as the case may be;

(ee)



each rescission period applicable to such Timeshare Loan has expired;

(ff)



no selection procedures were intentionally utilized by the Depositor in
selecting such Timeshare Loan which the Depositor knew were materially adverse
to the Indenture Trustee or the Noteholders;

(gg)



except as set forth on Schedule II hereto, in the case of the Opinion Resorts
and to the Depositor’s Knowledge with respect to the Non-Opinion Resorts, the
Units related to such Timeshare Loan in the related Resort have been completed
in all material respects as required by applicable state and local laws, free of
all defects that could give rise to any claims by the related Obligors under
home warranties or applicable laws or regulations, whether or not such claims
would create valid offset rights under the law of the State in which the Resort
is located; to the extent required by applicable law, valid certificates of
occupancy for such Units have been issued and are currently outstanding; the
Depositor or any of its Affiliates have complied in all material respects with
all obligations and duties incumbent upon the developers under the related
timeshare declaration (each a “Declaration”), as applicable, or similar
applicable documents for the related Resort; no practice, procedure or policy
employed by the related Association in the conduct of its business violates any
law, regulation, judgment or agreement, including, without limitation, those
relating to zoning, building, use and occupancy, fire, health, sanitation, air
pollution, ecological, environmental and toxic wastes, applicable to such
Association which, if enforced, would reasonably be expected to (a) have a
material adverse impact on such Association or the ability of such Association
to do business, (b) have a material adverse impact on the financial condition of
such Association, or (c) constitute grounds for the revocation of any license,
charter, permit or registration which is material to the conduct of the business
of such Association; the related Resort and the present use thereof does not
violate any applicable environmental, zoning or building laws, ordinances, rules
or regulations of any governmental authority, or any covenants or restrictions
of record, so as to materially adversely affect the value or use of such Resort
or the performance by the related Association of its obligations pursuant to and
as contemplated by the terms and provisions of the related Declaration; there is
no condition presently existing, and to the Depositor’s Knowledge, no event has
occurred or failed to occur prior to the date hereof, concerning the related
Resort relating to any hazardous or



I-6

 

--------------------------------------------------------------------------------

 

 

toxic materials or condition, asbestos or other environmental or similar matters
which would reasonably be expected to materially and adversely affect the
present use of such Resort or the financial condition or business operations of
the related Association, or the value of the Notes;

(hh)



except if such Timeshare Loan is listed on Schedule II hereto, the original Loan
Balance of such Timeshare Loan does not exceed $75,000;

(ii)



payments with respect to such Timeshare Loan are to be in legal tender of the
United States;

(jj)



all monthly payments (as applicable) made with respect to such Timeshare Loan
have been made by the Obligor and not by the Depositor or any Affiliate of the
Depositor on the Obligor’s behalf;

(kk)



such Timeshare Loan relates to a Resort;

(ll)



such Timeshare Loan constitutes either “chattel paper”, a “general intangible”
or an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

(mm)



the sale, transfer and assignment of such Timeshare Loan and the Related
Security does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of such Timeshare Loan and the Related Security do not
require the consent of the Obligor;

(nn)



such Timeshare Loan, the Related Security, related Assignment of Mortgage,
related Mortgage, related Mortgage Note, related Owner Beneficiary Agreement
(each as applicable) and each other related Timeshare Loan Document are in full
force and effect, constitute the legal, valid and binding obligation of the
Obligor thereof enforceable against such Obligor in accordance with its terms
subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

(oo)



such Timeshare Loan relates to a Completed Unit; such Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such Timeshare Loan and the Related Security; no Timeshare
Loan was originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;



I-7

 

--------------------------------------------------------------------------------

 

 

(pp)



to the Depositor’s Knowledge, (i) no bankruptcy is currently existing with
respect to the Obligor related to such Timeshare Loan, (ii) such Obligor is not
insolvent and (iii) such Obligor is not an Affiliate of the Depositor;

(qq)



except if such Timeshare Loan is listed on Schedule II hereto, such Timeshare
Loan shall not have a Timeshare Loan Rate less than 6% per annum;

(rr)



except in the case of an Upgrade Club Loan replacing its related Original Club
Loan, the Obligor related to such Timeshare Loan has made at least one required
payment with respect to the Timeshare Loan (not including any down payment);

(ss)



if a Resort for which Bluegreen is the Manager (other than La Cabana Resort) is
subject to a construction loan, the construction lender shall have signed and
delivered a non-disturbance agreement (which may be contained in such lender’s
mortgage) pursuant to which such construction lender agrees not to foreclose on
any Timeshare Properties relating to such Timeshare Loan or by the terms of the
construction loan, the related Timeshare Property has been released from the
lien created thereby which have been sold pursuant to this Agreement;

(tt)



except as set forth on Schedule II hereto, the Timeshare Properties and the
Resorts related to such Timeshare Loan are free of material damage and waste and
are in good repair, ordinary wear and tear excepted, and fully operational,
subject to renovations for improvements from time to time; there is no
proceeding pending or threatened for the total or partial condemnation of or
affecting any Timeshare Property or taking of the Timeshare Property by eminent
domain; the Timeshare Properties and the Resorts in which the Timeshare
Properties are located are lawfully used and occupied under applicable law by
the owner thereof;

(uu)



except as set forth on Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted, subject to renovations for improvements from time to
time;

(vv)



no foreclosure or similar proceedings have been instituted and are continuing
with respect to such Timeshare Loan or the related Timeshare Property;

(ww)



if such Timeshare Loan is an Aruba Club Loan, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator;

(xx)



such Timeshare Loan does not have an original term to maturity in excess of 120
months;

(yy)



to the Depositor’s Knowledge, the capital reserves and maintenance fee levels of
the Associations of the Resorts related to such Timeshare Loan are adequate in
light of the operating requirements of such Associations;

(zz)



except as required by law, such Timeshare Loan may not be assumed without the
consent of the obligee;



I-8

 

--------------------------------------------------------------------------------

 

 

(aaa)



for each Club Loan, the Obligor under such Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

(bbb)



the payments under such Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

(ccc)



each entry with respect to such Timeshare Loan as set forth on Schedule II and
Schedule III hereof is true and correct.  If such Timeshare Loan is a Qualified
Substitute Timeshare Loan, each entry with respect to such Qualified Substitute
Timeshare Loan as set forth on Schedule II and Schedule III hereof, as revised,
is true and correct;

(ddd)



if such Timeshare Loan is an Initial Timeshare Loan and relates to a Timeshare
Property located in Aruba, a notice has been mailed or will be mailed within 30
days of the Closing Date to the related Obligor indicating that such Timeshare
Loan has ultimately been transferred to the Issuer and pledged to the Indenture
Trustee for the benefit of the Noteholders;

(eee)



if such Timeshare Loan is a Subsequent Timeshare Loan and relates to a Timeshare
Property located in Aruba, a notice will be mailed within 30 days of the related
Transfer Date to the related Obligor indicating that such Timeshare Loan has
ultimately been transferred to the Issuer and pledged to the Indenture Trustee
for the benefit of the Noteholders;

(fff)



no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of such Timeshare Loans hereunder;

(ggg)



[RESERVED];

(hhh)



[RESERVED];

(iii)



if such Timeshare Loan is a Subsequent Timeshare Loan when such Timeshare Loan
is aggregated with all Timeshare Loans sold to the Issuer pursuant to this
Agreement, it satisfies the criteria for Subsequent Timeshare Loans specified in
Section 4.3 of the Indenture;

(jjj)



if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

(kkk)



[RESERVED]; and

(lll)



with respect to such Timeshare Loan, there exists a Timeshare Loan File and such
Timeshare Loan File contains or will contain each item listed in the definition
of Timeshare Loan File with respect to such Timeshare Loan and such Timeshare



I-9

 

--------------------------------------------------------------------------------

 

 

Loan File is in the possession of the Custodian, subject to the Custodian’s
exception report pursuant to the Custodial Agreement.

﻿

﻿

 

I-10

 

--------------------------------------------------------------------------------

 

 

Schedule II

﻿

Exceptions

﻿

With respect to (hh):

﻿

Loan

Original Balance

 

Loan

Original Balance

723646  $160,235.91 

 

704834  $83,791.12  726696  $134,907.86 

 

724353  $83,589.23  701227  $124,733.75 

 

721289  $82,535.94  712522  $118,105.07 

 

700607  $81,128.85  708259  $108,512.07 

 

732654  $81,000.00  703364  $105,491.88 

 

725224  $80,826.93  727562  $104,374.45 

 

734532  $79,856.96  704385  $102,903.10 

 

717531  $79,572.34  734522  $100,900.00 

 

705611  $78,256.12  727379  $98,317.90 

 

703193  $77,998.07  730572  $96,579.36 

 

709913  $77,643.08  709846  $92,652.85 

 

709891  $77,240.00  677551  $90,000.00 

 

692298  $77,230.70  709414  $89,167.90 

 

721986  $76,830.66  734177  $89,102.58 

 

689505  $76,550.00  732155  $89,033.83 

 

729060  $76,543.69  707383  $88,303.17 

 

713332  $76,395.15  711959  $87,178.50 

 

709616  $75,894.52  712874  $85,437.66 

 

710085  $75,469.84  727552  $85,006.53 

 

704137  $75,350.00  714135  $84,314.52 

 

724458  $75,262.65 

 

II-1

 

--------------------------------------------------------------------------------

 

 

Schedule III

﻿

Schedule of Initial Timeshare Loans

﻿

﻿

[Electronic Schedule of Timeshare Loans on file with the Issuer]

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

III-1

 

--------------------------------------------------------------------------------

 

 

Exhibit A

FORM OF ROAP WAIVER LETTER

Date:

U.S. Bank National Association, as Indenture Trustee of BXG Receivables Note
Trust 2018-A
60 Livingston Avenue
St. Paul, Minnesota  55107

BXG Receivables Note Trust 2018-A
c/o Wilmington Trust Company, as Owner Trustee
1100 North Market Street
Wilmington, Delaware  19890-0001

BRFC 2018-A LLC,
4950 Communication Avenue, Suite 900
Boca Raton, Florida  33431

Attention:Corporate Trust Services
BXG Receivables Note Trust 2018-A

In accordance with Section 4.6(c) of that certain Indenture (the “Indenture”),
dated as of October [_], 2018, by and among BXG Receivables Note Trust 2018-A,
as Issuer, Bluegreen Vacations Corporation, as Servicer, Vacation Trust, Inc. as
Club Trustee, Concord Servicing Corporation, as Backup Servicer, and U.S. Bank
National Association, as Indenture Trustee, Custodian and Paying Agent, the
undersigned hereby irrevocably waives its option to repurchase and/or substitute
any Defaulted Timeshare Loan listed on Exhibit A attached hereto.

﻿

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Indenture.

In Witness Whereof, the undersigned has caused its name to be signed hereby by
its duly authorized officer, as of the day and year written above.

﻿

BLUEGREEN VACATIONS CORPORATION

By:__________________________________ 
Name:
Title:





Exhibit A

 

--------------------------------------------------------------------------------

 

 

Exhibit A to Form of ROAP Waiver Letter

﻿

 

Exhibit A

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Club Trust Agreement

﻿

 

Exhibit B

 

--------------------------------------------------------------------------------

 

 

Exhibit C

[RESERVED]

 

Exhibit C

 

--------------------------------------------------------------------------------

 

 

Exhibit D 

FORM OF LOST NOTE AFFIDAVIT

STATE OF ___________

COUNTY OF _________

﻿

______________ (“Affiant”), on behalf of and as _________________ of BRFC 2018-A
LLC, a Delaware limited liability company (the “Seller”), being duly sworn,
deposes and says:

1.This Lost Note Affidavit is being delivered by the Affiant pursuant to that
certain Sale Agreement (as amended, restated, supplemented, replaced, renewed or
otherwise modified from time to time, the “Sale Agreement”), dated as of October
[_], 2018, by and between the Seller and BXG Receivables Note Trust
2018-A.  Unless otherwise defined herein, capitalized terms have the meanings
ascribed to such terms in the Sale Agreement and the Standard Definitions
thereto.

2.That ____________________________________________ has issued a [Mortgage
Note][Owner Beneficiary Agreement] evidencing a Timeshare Loan dated
__________________ in the principal amount of $_________________ [(the “Original
Note”)] [(the “Original Agreement”)] to ______________________].

3.The [Original Note][Original Agreement] has been lost, destroyed, or stolen so
that it cannot be found or produced, and the Seller has not endorsed, assigned,
sold, pledged, hypothecated, negotiated or otherwise transferred the [Original
Note][Original Agreement] or an interest therein.

4.That the Seller has made a diligent effort to find the [Original
Note][Original Agreement].

5.It is understood by the Seller that if the [Original Note][Original Agreement]
is found, that it shall surrender said [Original Note][Original Agreement] to
the Custodian or its permitted successors and assigns in exchange for this Lost
Note Affidavit.

___________________________________

Printed Name:

The foregoing affidavit was sworn to and subscribed before me this _____ day of
_____________, _______, by ______________, as _______________________ of
____________________________________, who is personally known to me or who has
produced ____________________ as identification and who did take an oath.

___________________________________

(AFFIX NOTARIAL SEAL)Notary Public, State of __________

(Name)

Commission Number: _________________My Commission Expires

﻿

﻿

﻿

 



Exhibit D

 

--------------------------------------------------------------------------------